DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/14/21 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: That the prior art does not teach or fairly suggest the specific limitation of “wherein the positioning mechanism includes a clamp comprising a fixing block fixed to a feeder main body and a lever held to be oscillatable in the feeder main body, the fixing block and the lever being operated relative to each other, the clamp configured to perform an action of opening and closing action, and a pinching section provided in each of the fixing block and the lever in a closed state configured to pinch the plurality of leads, the lever includes a main lever of which an upper end portion branches into tow, and a sub-lever which intersects with the main lever, the main lever and the sub-lever being osciallatable around a common shaft, a pinching plate being attached to an upper end of the sub-lever, the pinching plate including a pinching surface and a protrusion piece section protruding from the pinching surface, the protrusion piece section covering the fixing block when the clamp is in the closed state, and the pinching plate and the protrusion piece .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








mt